DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s cited reference of Guan et al (P.N. 2016/0270716).
Guan et al disclose a periodontal disease detection system and method that shows all the limitations recited in claims 1, 10, and 14, including the feature of localizing gingival inflammation within a user’s mouth using an oral care device (See Guan et al’s Figure 1), the feature of emitting light by one or more light emitters of the oral care device as specified in claims 8-9 (See Guan et al’s Figure 5, component 11), the feature of detecting by a light detector of the oral care device, reflectance from a surface at each of a plurality of locations within the user’s mouth to generate reflectance data for each of the plurality of locations (See Guan et al’s Figure 5, component 12), the feature of determining, by a controller of the oral care device, which of the plurality of locations comprises gingiva (See Guan et al’s Figure 9), the feature of determining by the controller, for each of the plurality of locations, whether gingiva at that location is inflamed; and providing via a user interface of the oral care device, information to the user regarding the inflamed location or locations as specified in the present claims 1, 10, and 14. (See Guan et al’s Figure 9, component 38, and paragraphs [0074-0076]).
With regard to claims 2, 11, and 15, the feature of wherein the one or more light emitters and the light detector are positioned such that the surface at each of the plurality of locations is not directly illuminated by the one or more light emitters as specified thereof would be present in the cited reference of Guan et al. (See Guan et al’s Figure 5, components 11, and 12, and further, see Guan et al’s claim 5).
With regard to claim 4, the feature of wherein the step of determining which of the plurality of locations comprise gingiva comprises discarding reflectance data for locations determined not to comprise gingiva as specified thereof would be present in the cited reference of Guan et al. (See Guan et al’s Figure 5, components 11, and 12, and Figure 9, component 38, and paragraphs [0074-0076], and furthermore, see the capability of determining disease area as specified in Guan et al’s claim 5).
With regard to claims 5,  and 13, the feature of wherein discarding reflectance data for locations determined not to comprise gingiva comprises the steps of: (i) generating a reflectance ratio for each of the plurality of locations, wherein the reflectance ratio comprises a measured value for a first wavelength of the reflectance data over a measured value for a second wavelength of the reflectance data; (ii) comparing the generated reflectance ratio to a predetermined threshold; and (iii) discarding reflectance data for each of the plurality of locations for which the generated reflectance ratio falls below the predetermined threshold as specified thereof would be present in the cited reference of Guan et al. (See Guan et al’s paragraphs [0086-0088]).
With regard to claim 6, the feature of wherein the step of determining which of the plurality of locations comprise gingiva comprises weighting the generating reflectance data for at least some of the plurality of locations as specified thereof would be present in the cited reference of Guan et al. (See Guan et al’s paragraphs [0086-0088]).
With regard to claim 7, the feature of wherein the step of determining whether gingiva at a location is inflamed comprises determining an approximate tissue oxygenation level of the gingiva at each of the remaining plurality of locations, wherein a low tissue oxygenation level indicates gingiva inflammation as specified thereof would be present in the cited reference of Guan et al. (See Guan et al’s paragraphs [0002] and [0010]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CARNEY DARRELL H et al disclose a Method of treating endothelial dysfunction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        June 15, 2022.